Citation Nr: 1617454	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for service-connected patellofemoral and medial compartment arthritis of the left knee with patellar tendon rupture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from December 1993 to September 1995. 

This matter initially came before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Nashville, Tennessee.  The Veteran now resides in Tennessee, so the matter is now handled by the RO in Nashville, Tennessee.  

The Veteran testified in January 2012 before the undersigned Veterans Law Judge (VLJ) sitting at the Nashville, Tennessee, RO and a transcript thereof is on file.  

In an August 2013 Board decision it was noted that the Veteran had withdrawn a claim for service connection for hypertension and, so, that claim was dismissed.  That Board decision granted service connection for obesity and granted service connection for sleep apnea as secondary to obesity.  That Board decision also granted service connection for patellar tendonitis of the right knee.  The claim for an increased rating for the service-connected left knee disability was remanded, noting that service connection had been granted for the left knee disability in an April 1996 rating decision, which found that while that disability was then 20 percent disabling, 10 percent was to be deducted because the Veteran had a knee injury that pre-existed service, having been treated prior to service for jumper's knee, and was permanently worsened as a result of service. 

However, in the 2013 Board remand it was also noted that the Veteran submitted a November 2010 private medical report indicating that jumper's knee was a relatively common problem in children and it did not predispose someone to patella tendon ruptures.  The private physician explained that he would not attribute any of the Veteran's military related patellar tendon rupture to the jumper's knee that he had prior to service.  

Based on this, the Board in 2013 found that this private medical evidence related to the issue of whether the evidence of record continued to support the deduction of 10 percent for a pre-existing disability.  The Board found that this new evidence should be considered by the RO/AMC in the first instance, as it might affect the Veteran's left knee disability evaluation.

Subsequently, an April 2014 supplemental statement of the case (SSOC) stated that the current 10 percent rating for the service-connected left knee disorder was made without any deduction for any level of pre-service severity of left knee disability but was made solely on the current level of severity. 

Also, following the 2013 Board's grant of service connection for right knee patellar tendonitis, an August 2013 rating decision effectuated that grant and assigned an initial 10 percent disability rating.  The Veteran filed a Notice of Disagreement (NOD) in May 2014 to the assignment of an initial 10 percent rating but in September 2014 his service representative formally, and in writing, withdrew that appeal.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA CAPRI records in Virtual VA show that in May 2012 it was recorded that the Veteran's private physician had informed him that in the future the Veteran would need a left knee replacement.  The Veteran requested a referral to the orthopedic clinic for Synvic injections to his knee, and it was indicated that his pain was not well controlled.  Subsequent VA outpatient treatment (VAOPT) records show that he did receive such injections.  

In addition to a November 2010 report of Dr. R.C. in which it was reported that the Veteran's one time injection of cortisone into the left knee prior to service and his "jumper's" knee was not something that would predispose him to rupture his patellar tendon, the Veteran has submitted a report of an evaluation in January 2012 by Dr. D.G.  Dr. G. stated that the Veteran had no instability of the left knee but that the Veteran's active extension was decreased by 15 degrees, he had pain on extension, and had pain at the extremes of range of motion.  That physician indicated that his understanding of VA rating criteria was that if the patellofemoral joint and the tibiofemoral joint qualified as two major joints, then a 20 percent rating was warranted.  He agreed that the Veteran's "jumper's" knee was not something that would predispose him to rupture his patellar tendon.  

In this regard, the Board must point out that the patellofemoral joint and the tibiofemoral joint, within the same knee, are not considered to be two separate joints for rating purposes.  

In the May 2014 SSOC it was stated, in essence, that the findings on VAOPT evaluations from September 2008 to December 2013, while documenting the presence of arthritis, reflected range of motion tests which never revealed that the Veteran had a compensable degree of limitation of motion of the left knee in either flexion or extension.  From this it was concluded that the symptomatology noted on Dr. G.'s examination appeared to be related to an acute exacerbation of the Veteran's left knee problems, which had now resolved.  

In a July 2014 Brief from the appellant he stated that two prior Board decisions (in appeals unrelated to the Veteran in this case) had granted claims when neoprene sleeves had been issued for knee support.  He asked that this established precedent be applied to his case.  In this regard, he has submitted VAOPT records of October 2008 and January 2009 which show that he had used a neoprene sleeve on his left knee.  However, for the benefit of the Veteran, the Board notes that Board decisions are not precedential.  Specifically, 38 C.F.R. § 20.1303 (2015) provides that: 

Although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  

In the Veteran's July 2014 Brief he requested a 20 percent rating for limited left knee extension and a 10 percent rating for instability.  

More recently, in the April 2016 Informal Hearing Presentation the Veteran's representative argued that there was no recent formal VA rating examination of record and it was requested that consideration be given to remanding the case for an up-to-date VA rating examination.  

In view of the foregoing, the Board is of the opinion that an up-to-date VA rating examination is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be informed that he may submit additional evidence in support of his claim, including records of any private treatment or evaluation for left knee disability.  

If the Veteran requests VA assistance in obtaining private clinical records, he should be requested to provide the names, addresses and approximate dates of treatment of all private medical care providers who have treated him for left knee disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  The Veteran should also be afforded an appropriate VA examination to set out orthopedic findings and determine the current severity of his service-connected left knee disorder, with specific findings of impairment reported in detail.  The examiner should specifically indicate whether arthritis is present (confirmed by X-ray findings as indicated), and whether there is recurrent subluxation or lateral instability of the left knee. 

The examiner should conduct range of motion studies of the left knee, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee disorder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences likely functional loss of the service-connected left knee due to pain and/or any of the other symptoms during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  After completion of the above and any additional development deemed necessary, the claim should be readjudicated with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

